Citation Nr: 1436827	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for a left foot disability, to include plantar fasciitis and hallux valgus.

2.  Entitlement to a compensable rating for a right foot disability, to include plantar fasciitis and hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record reasonably raises the issue of entitlement to service connection of the bilateral ankles, secondary to service-connected bilateral feet disabilities, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his bilateral feet are worse than currently rated.  Specifically, he complains of constant pain with weakness and stiffness.  

There are some ambiguities in the record as to the Veteran's current diagnoses and the scope of his service-connected disabilities.  That is, the Veteran was afforded a VA examination in May 2009 where the examiner indicated the Veteran had bilateral hallux valgus and bilateral pes planus.  In contrast, the July 2010 VA examiner diagnosed the Veteran with bilateral plantar fasciitis with hallux valgus with no evidence of pes planus on X-ray.  The X-ray report done in conjunction with the 2010 VA examination lists findings of mild osteoarthritis in the right foot, but the examiner did not note this as a diagnosis.  The Veteran's representative also indicated in a July 2014 statement that the July 2010 VA examiner's opinions with regard to functional limitations are also ambiguous.  On the one hand the examiner finds the Veteran's bilateral feet disabilities impact his ability to work, but on the other hand have no effect on the Veteran's daily activities.  This opinion is not otherwise explained.

The Board finds further ambiguities looking at the Veteran's private treatment records.  In April 2009, a private treatment record indicates bilateral heel pain for 12 years along with ankle pain.  At that time, the Veteran was diagnosed with ankle impingement syndrome with possible concomitant heel pain/fasciitis.  The private physician recommended physical therapy, an MRI of the ankles, and possibly surgery of the ankles.  The Veteran was also prescribed corrective shoes thereafter.  

It is unclear if the Veteran's ankle impingement syndrome is part of his service-connected disabilities in light of the April 2009 notation "with possible concomitant heel pain/fasciitis" or if the ankle disorders are separate, unrelated conditions.  As noted in the introduction, the ankle issues are not properly before the Board here and have not been developed by the RO.

A new VA examination is necessary to clarify the Veteran's bilateral foot diagnoses and whether any found ankle abnormality is part of or otherwise attributable to his service-connected bilateral foot disabilities.

The RO/AMC should also take this opportunity to obtain recent private or VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ensure that the Veteran is provided with all appropriate notice as to the issues on appeal.  Ask the Veteran to identify any and all sources of treatment for his bilateral feet and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in San Diego, California from April 2010 to the present and the associated outpatient clinics.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate orthopedic VA examination to determine the extent and current severity of his service-connected bilateral feet disabilities, specifically clarifying all diagnoses of the feet and/or ankles, which are part of his service-connected disabilities. The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner is further asked to clarify and/or reconcile any opinion rendered with the medical evidence of record showing inconsistent diagnoses (or a lack of diagnosis) of arthritis, pes planus, plantar fasciitis, hallux valgus, and ankle impingement syndrome.  The examiner is to clarify any and all diagnoses of the bilateral feet found and whether the diagnoses are part of the service-connected disabilities.  The examiner is also asked to clarify if any found ankle abnormality is part of or attributable to his service-connected bilateral feet disabilities versus separate unrelated disorders (in light of the April 2009 private medical treatment records associating the ankle disorder with heel pain).  

A complete rationale for all opinions must be provided.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Thereafter, readjudicate the claims.  If the claims are denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

